COXE, District Judge.
The defendant Woonsocket Falls Mill is a Rhode Island corporation, and not licensed to do business in New York. The motion to dismiss as to that defendant for improper venue is therefore granted. Moss v. Atlantic Coast Line R. Co., 2 Cir., 149 F.2d 701; Suttle v. Reich Bros. Const. Co., 333 U.S. 163, 68 S.Ct. 587. The motion of the defendant M. A. Henry Co., Inc., to implead Woonsocket Falls Mill as a third-party defendant under Federal Rules of Civil Procedure, rule 14, 28 U.S.C.A., is also granted; the defendant M. A. Henry Co., Inc., is a New York corporation, and the jurisdictional and venue requirements to support the motion are unquestioned.